 1
                                                                            JS-6
 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   CHAMPERY RENTAL REO, LLC,
                                                    Case No. CV 18-08495-MWF (RAOx)
12                      Plaintiff,
13         v.
                                                    ORDER REMANDING ACTION
14   VICTORIA HENDRICKS, et al.,                    AND DENYING REQUEST TO
                                                    PROCEED IN FORMA PAUPERIS
15                      Defendants.
16

17

18
                                               I.

19
                                FACTUAL BACKGROUND

20
           Plaintiff Champery Rental REO, LLC (“Plaintiff”) filed an unlawful detainer

21
     action in Los Angeles County Superior Court against Defendants Victoria

22
     Hendricks, Varonda Alton, Vickia Alton, Darryl Hendricks, and Does 1 to 10

23
     (“Defendants”), on or about June 22, 2018. Notice of Removal (“Removal”) and

24
     Attached Complaint (“Compl.”) and Answer, Dkt. No. 1. Defendants are allegedly

25
     occupants of real property owned by Plaintiff and located in Compton, California

26
     (“the property”). Compl. ¶¶ 1, 4, 7-8, 10. Plaintiff filed the unlawful detainer

27
     action seeking restitution of the property and monetary damages. Id. at 3.

28
     ///
 1         Defendant Vanessa Hendricks Alton filed a Notice of Removal on October 3,
 2   2018, invoking the Court’s federal question jurisdiction. Removal at 1. Defendant
 3   Alton also filed a request to proceed in forma pauperis. Dkt. No. 3.
 4                                              II.
 5                                       DISCUSSION
 6         Federal courts are courts of limited jurisdiction, having subject matter
 7   jurisdiction only over matters authorized by the Constitution and statute. See, e.g.,
 8   Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377, 114 S. Ct. 1673, 128 L. Ed.
 9   2d 391 (1994). It is this Court’s duty always to examine its own subject matter
10   jurisdiction, see Arbaugh v. Y&H Corp., 546 U.S. 500, 514, 126 S. Ct. 1235, 163 L.
11   Ed. 2d 1097 (2006), and the Court may remand a case summarily if there is an
12   obvious jurisdictional issue. Cf. Scholastic Entm’t, Inc. v. Fox Entm’t Grp., Inc.,
13   336 F.3d 982, 985 (9th Cir. 2003) (“While a party is entitled to notice and an
14   opportunity to respond when a court contemplates dismissing a claim on the merits,
15   it is not so when the dismissal is for lack of subject matter jurisdiction.”) (omitting
16   internal citations). A defendant attempting to remove an action from state to
17   federal court bears the burden of proving that jurisdiction exists. See Scott v.
18   Breeland, 792 F.2d 925, 927 (9th Cir. 1986). Further, a “strong presumption”
19   against removal jurisdiction exists. See Gaus v. Miles, Inc., 980 F.2d 564, 567 (9th
20   Cir. 1992).
21         Defendant asserts that this Court has subject matter jurisdiction pursuant to
22   28 U.S.C. §§ 1331 and 1441. Removal at 2. Section 1441 provides, in relevant
23   part, that a defendant may remove to federal court a civil action in state court of
24   which the federal court has original jurisdiction. See 28 U.S.C. § 1441(a). Section
25   1331 provides that federal “district courts shall have original jurisdiction of all civil
26   actions arising under the Constitution, laws, or treaties of the United States.” See
27   id. § 1331.
28   ///
                                                2
 1         Here, the Court’s review of the Notice of Removal and attached Complaint
 2   makes clear that this Court does not have federal question jurisdiction over the
 3   instant matter under 28 U.S.C. § 1331. First, there is no federal question apparent
 4   from the face of the Complaint, which appears to allege only a simple unlawful
 5   detainer cause of action. See Wescom Credit Union v. Dudley, No. CV 10-8203
 6   GAF (SSx), 2010 WL 4916578, at *2 (C. D. Cal. Nov. 22, 2010) (“An unlawful
 7   detainer action does not arise under federal law.”) (citation omitted); IndyMac
 8   Federal Bank, F.S.B. v. Ocampo, No. EDCV 09-2337-PA (DTBx), 2010 WL
 9   234828, at *2 (C.D. Cal. Jan. 13, 2010) (remanding an action to state court for lack
10   of subject matter jurisdiction where plaintiff’s complaint contained only an
11   unlawful detainer claim).
12         Second, there is no merit to Defendants’ contention that federal question
13   jurisdiction exists based on the Protecting Tenants at Foreclosure Act of 2009
14   (“PTFA”). Removal at 1-5. The PTFA does not create a private right of action;
15   rather, it provides a defense to state law unlawful detainer actions. See Logan v.
16   U.S. Bank Nat. Ass’n, 722 F.3d 1163, 1164 (9th Cir. 2013) (affirming dismissal of
17   the complaint because the PTFA “does not create a private right of action allowing
18   [plaintiff] to enforce its requirements”). It is well settled that a “case may not be
19   removed to federal court on the basis of a federal defense . . . even if the defense is
20   anticipated in the plaintiff’s complaint, and even if both parties concede that the
21   federal defense is the only question truly at issue.” Caterpillar Inc. v. Williams,
22   482 U.S. 386, 393, 107 S. Ct. 2425, 2430, 96 L. Ed. 318 (1987). Thus, to the extent
23   Defendants’ defenses to the unlawful detainer action are based on alleged violations
24   of federal law, those defenses do not provide a basis for federal question
25   jurisdiction. See id. Because Plaintiff’s complaint does not present a federal
26   question, either on its face or as artfully pled, the court lacks jurisdiction under 28
27   U.S.C. § 1331.
28

                                                 3
 1                                          III.
 2                                    CONCLUSION
 3         Accordingly, IT IS ORDERED that this case is REMANDED to the Superior
 4   Court of California, County of Los Angeles, forthwith.
 5         IT IS FURTHER ORDERED that Defendant’s request to proceed in forma
 6   pauperis is DENIED as moot.
 7         IT IS SO ORDERED.
 8         DATED: October 11, 2018
                                          ________________________________________
 9
                                          MICHAEL W. FITZGERALD
10                                        UNITED STATES DISTRICT JUDGE
11   Presented by:
12
     ________________________________________
13   ROZELLA A. OLIVER
14
     UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                             4
